Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending.  Claims 1-2 are presented for this examination.  Claims 3-6 are withdrawn.   Claim 1 is amended.
Status of Previous rejections
All art rejections are withdrawn from previous office action 09/14/2021 in view of argument and amendment filed on 01/04/2022.
Two new ground of rejections are made as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dead Sea Bromine Israel (Packing List/Certification of Quantity/Weight for Export: 171807, public prior use, sale to ArcelorMittal on 01/17/2016 cited from IDS 05/05/2021).
As for claims 1-2,  it is noted instant claim 1 is amended to require BET specific surface area of 1.4x103 to 25.0x103 m2/kg.
On 17 January 2016, Dead Sea Bromine Israel made one shipment corresponding to Export No 171807 which was made of a TS grade of magnesium oxide, specifically for Transformer Steel. The TS grade of magnesium oxide for the steel industry, produced in Israel by Dead Sea Bromine, was sold in an amount of 120,000 kg, with a value of 886,000 USS.  The product was publicly available, sold to steel manufacturers, and in commercial use by at least three steel manufacturers that were not bound by any secrecy. The TS grade of magnesium oxide is specific (within the steel industry) for annealing separators in the preparation of grain oriented magnetic steel sheets. (See Packing list cited above)
Analysis of the shipment made of TS grade of magnesium oxide is provided by Mr. Rozen (see Declaration of Mr. Rozen on analysis products before priority date from IDS 05/05/2021). 
Table 1 below illustrates the shipment corresponding to Export 171807 cited above respectively having Blaine specific surface area, B and Cl content all within presently claimed BET and Blaine specific surface area, B and Cl content . (Mr Rozen Declaration Page 2-3 Tables 2-3).
It is further noted the shipment disclosed BET specific surface area at 13.5 which is equivalent to 13.5x103 m2/kg is considered close to instant claimed lower limit 14.0x103 m2/kg absent criticality of claimed BET specific surface area range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.


Table 1
Element
Applicant

Export No
 171807
Shipped 01/17/2016
within

BET specific surface area (m2/g)
14-25
13.5
13.5 is close to 14
   Blaine specific   surface area   (m2/g)
2-7
3.6
3.6
B (mass%)
0.04-0.15
560
0.0560
Cl (mass%)
<=0.05
187
0.0187


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dead Sea Bromine Israel in view of Okubo (CN103857827A).
As for claims 1-2,   it is noted instant claim 1 is amended to require BET specific surface area of 1.4x103 to 25.0x103 m2/kg.
Table 1 above illustrates the shipment corresponding to Export 171807 cited above respectively having Blaine specific surface area, B and Cl content all within presently claimed BET and Blaine specific surface area, B and Cl content . (Mr Rozen Declaration Page 2-3 Tables 2-3).
It is further noted the shipment disclosed BET specific surface area at 13.5 is considered close to instant claimed lower limit 1.4x103 m2/kg which is equivalent to 14.0 m2/g.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Okubo further discloses magnesium oxide for annealing separator in oriented electromagnetic steel plate.  The magnesium oxide must have BET specific surface area between 8-50 m2/g with preferable range 15-35 m2/g is well known in the art for obtaining good forsterite film characteristic. (paragraph [0046])
Hence, it would have been obvious to one skill in the art to increase BET specific area of Dead Sea Bromine Israel’s shipment corresponding to Export 171807 to be within claimed range for the benefit of obtaining good forsterite film characteristic with expected success.

Response to Argument
	In response to applicant’s argument on 01/0/2022 that neither Mr. Rozen nor the Examiner appears to provide any clear evidence that the MgQ products allegedly sold according to the cited packing lists were so stable that no slight change ever occurred in the products or their properties during the long term storage of the samples, argument is not persuasive because MgO are stable products and the powder properties of MgO are determined during sintering Mg(OH) at temperature well above 800. Hence, at ambient temperature, these properties do not change over the years, let alone when the products have stayed in a dry environment. Mr Razen‘s declaration details the storage and analysis. The storage properties indeed are such that no change in chemical or physical properties are expected: storage in heretically closed containers, at low humidity (RH<50%} and ambient temperature. (Page 1, bottom paragraph of Declaration signed by Mr Rozen}
In response to argument that None of the cited packing lists disclose or suggest a material that has the recited BET surface area together with the recited Blaine surface area, argument is not persuasive because 102 anticipatory rejection is withdrawn. 
In response to argument that neither Arvaniti nor JSR 5201 suggest a “general relationship between BET surface area and Blaine surface area.”, argument is moot since Arvaniti or JSR5201 are all withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733